Exhibit 10.5

 

MERS MIN: 8000101-0000000817-6

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS, is made as of March 4, 2005 (this
Agreement), by FIRST STATES GROUP, L.P., a Delaware limited partnership
(Guarantor), having an office at 1725 The Fairway, Jenkintown, Pennsylvania
19046, to and for the benefit of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation (GACC), having an address at 60 Wall Street, 10th Floor, New York,
New York 10005 and BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation (BSCMI), having an office at 383 Madison Avenue, New York, New York
10179 (GACC and BSCMI together with their respective successors and assigns,
collectively, Lender).

 

W I T N E S S E T H:

 

WHEREAS, on the date hereof, in accordance with the terms of that certain Loan
and Security Agreement, dated as of the date hereof (as the same may be amended
and supplemented from time to time, the Loan Agreement), between Lender and
First States Investors 5200, LLC, a Delaware limited liability company
(Borrower), Lender is making a loan to Borrower in the maximum principal amount
of $304,000,000.00 (the Loan);

 

WHEREAS, Guarantor is the owner of a direct or indirect beneficial interest in
Borrower and will derive substantial benefit from the Loan;

 

WHEREAS, as a condition to making the Loan, Lender has required Guarantor to
deliver this Agreement for the benefit of Lender; and

 

WHEREAS, the forgoing recitals are intended to form an integral part of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, Ten Dollars ($10.00)
paid in hand, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Guarantor agrees as follows:

 

Section 1. Definitions. Capitalized terms used herein and not defined shall have
the meaning provided in the Loan Agreement.

 

Section 2. Guaranty. Guarantor hereby absolutely and unconditionally guarantees
to Lender the prompt and unconditional payment and performance of the Guaranteed
Obligations as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor. As used herein, the term “Guaranteed
Obligations” means



--------------------------------------------------------------------------------

(i) the obligations or liabilities of Borrower or any affiliate thereof to
Lender for any loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender arising out of or in connection with the following:

 

  (1) fraudulent acts of or intentional misrepresentation by Borrower or any
Affiliate of Borrower in connection with the Loan;

 

  (2) Willful misconduct of the Borrower;

 

  (3) Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of any of the Loan Documents to
the extent the same have not been applied toward payment of the Indebtedness, or
used or applied in accordance with the provisions of this Agreement including
but not limited to any insurance proceeds paid by reason of any loss, damage or
destruction to the Properties, and any awards or other amounts received in
connection with the condemnation of all or a portion of the Properties;

 

  (4) any misapplication or misappropriation or failure to turn over to Lender
as required pursuant to the Loan Agreement of Rents by Manager, Borrower or any
Affiliate of Borrower;

 

  (5) all or any part of the Property or the Account Collateral being encumbered
by a Lien (other than pursuant to the Loan Documents) in violation of the Loan
Documents;

 

  (6) any Rents, issues, profits and/or income collected by Borrower or on
behalf of the Borrower and not deposited into the Lockbox Account in accordance
with the Loan Agreement or otherwise applied in a manner permitted under the
Loan Documents;

 

  (7) physical damage to the Property from intentional waste or willful
destruction committed by Borrower or any Affiliate of Borrower;

 

  (8) the failure of Borrower to comply with the indemnification provisions of
Article XIV of the Loan Agreement;

 

  (9) the Borrower raising any defense, counterclaim and/or allegation in any
foreclosure action by Lender relative to the Property, the Account Collateral or
any part thereof which is found by a court to have been raised by Borrower in
bad faith or to be without basis in fact or law;

 

  (10) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in the Security Instrument
concerning environmental laws, hazardous substances and asbestos and any
indemnification of Lender with respect thereto in either document;

 

2



--------------------------------------------------------------------------------

  (11) any noncompliance of any Individual Property with applicable building and
zoning laws, rules and regulations or the failure of a valid certificate of
occupancy to be in existence for any Individual Property;

 

  (12) Borrower’s failure to obtain Lender’s prior written consent to any
assignment, transfer, or conveyance of all or any portion of the Property as may
be required by the Loan Agreement;

 

  (13) Borrower’s failure to terminate Manager and/or appoint a new Manager upon
the request of Lender as permitted under, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument;

 

  (14) Borrower’s failure to obtain Lender’s prior written consent to any
subordinate financing or other voluntary lien encumbering the Property or any
Individual Property;

 

  (15) Borrower’s failure to maintain its status as a Single Purpose Entity;

 

  (16) any security deposits, advance deposits or any deposits collected with
respect to the Property or any Individual Property which are not delivered to
Lender upon a foreclosure of the Property or any Individual Property or action
in lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof; or

 

  (17) reasonable attorney’s fees and expenses incurred by Lender in connection
with any successful suit filed on account of any of the foregoing clauses (1)
through (16).

 

  (ii) the entire amount of the Indebtedness:

 

  (1)

in the event of: (A) Borrower filing a voluntary petition under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (B) an order
for relief being entered with respect to the Borrower under the Bankruptcy Code
through the actions of the Borrower or any of its Affiliates; (C) Borrower
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (D)

 

3



--------------------------------------------------------------------------------

Borrower consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property; (E) Borrower making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; or

 

  (2) in the event of any transfer of ownership interest in the Borrower in
contravention of the Loan Documents.

 

Section 3. Guaranty of Payment. This Agreement is a guaranty of payment and not
merely a guaranty of collection and upon any failure of Borrower to pay the
Guaranteed Obligations, Lender may, at its option, proceed directly and at once,
without notice, against Guarantor to collect and recover the full amount of the
liability to pay the Guaranteed Obligations hereunder or any portion thereof,
without proceeding against Borrower or any other Person, or foreclosing upon,
selling, or otherwise disposing of or collecting or applying against any of the
collateral for the Loan.

 

Section 4. Continuing Guaranty. This is a continuing guaranty and the
obligations of Guarantor hereunder are and shall be absolute under any and all
circumstances, without regard to the validity, regularity or enforceability of
the Note, the Loan Agreement, the Security Instrument or any other Loan
Document, a true copy of each of said documents Guarantor hereby acknowledges
having received and reviewed.

 

Section 5. Obligations Deferred. Any indebtedness of Borrower to Guarantor now
or hereafter existing, including, without limitation, any rights to subrogation
which Guarantor may have as a result of any payment by Guarantor under this
Agreement, together with any interest thereon, shall be, and such indebtedness
is, hereby deferred, postponed and subordinated to the prior payment in full of
the Guaranteed Obligations. Until payment in full of the Obligations, including
interest accruing on the Note after the commencement of a proceeding by or
against Borrower under the Bankruptcy Code which interest the parties agree
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code generally, Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization.

 

Section 6. Representations and Warranties. To induce Lender to enter into the
Loan Documents and extend credit to Borrower, Guarantor represents and warrants
to Lender as follows:

 

(a) Benefit. Guarantor is an affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this guaranty with respect to the Guaranteed
Obligations.

 

4



--------------------------------------------------------------------------------

(b) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of the Borrower
and is familiar with the value of any and all collateral intended to be created
as security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty.

 

(c) No Representation By Lender. Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.

 

(d) Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.

 

(e) Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

 

(f) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or
threatened against or affecting Guarantor.

 

(g) Survival. All representations and warranties made by Guarantor herein shall
survive the execution hereof.

 

Section 7. Expenses. Guarantor agrees that, promptly after notice or demand,
Guarantor will reimburse Lender, to the extent that such reimbursement is not
made by Borrower, for all expenses, including, without limitation reasonable
counsel fees and disbursements, incurred by Lender in connection with the
collection of the Guaranteed Obligations or any portion thereof.

 

Section 8. Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

 

5



--------------------------------------------------------------------------------

Section 9. Waivers.

 

(a) Guarantor hereby waives notice of the acceptance hereof, presentment, demand
for payment, protest, notice of protest, or any and all notice of non-payment,
non-performance or non-observance, or other proof, or notice or demand.

 

(b) Guarantor agrees that the validity of this Agreement and the obligations of
Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of (i) the assertion by Lender of any rights or remedies which it may
have under or with respect to any of the Note, the Loan Agreement, the Security
Instrument or any other Loan Documents against any Person obligated thereunder;
(ii) any failure to file or record any of such instruments or to take or perfect
any security intended to be provided thereby; (iii) the release or exchange of
any property or interest covered by the Loan Agreement or the Security
Instrument or any other collateral for the Loan; (iv) Lender’s failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy which Lender may have hereunder or in respect to this Agreement; (v) the
commencement of a case under the Bankruptcy Code by or against any Person
obligated under the Note, the Loan Agreement, the Security Instrument or any
other Loan Document; or (vi) any payment made on the Guaranteed Obligations or
any other indebtedness arising under the Note, the Loan Agreement, the Security
Instrument or any other Loan Document, whether made by Borrower or Guarantor or
any other Person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Guaranteed Obligations, nor shall
it have the effect of reducing the liability of Guarantor hereunder. It is
further understood, that if Borrower shall have taken advantage of, or be
subject to the protection of, any provision in the Bankruptcy Code, the effect
of which is to prevent or delay Lender from taking any remedial action against
Borrower, including the exercise of any option Lender has to declare the
Guaranteed Obligations due and payable on the happening of any default or event
under the terms of the Note, the Loan Agreement, the Security Instrument or any
other Loan Document, then the Guaranteed Obligations shall become due and
payable and Lender may, as against Guarantor, declare the Guaranteed Obligations
to be due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.

 

(c) This Agreement shall remain and continue in full force and effect as to any
modification, extension or renewal of the Note, the Loan Agreement, the Security
Instrument or any other Loan Document. Lender shall not be under a duty to
protect, secure or insure any security or lien provided by the Loan Agreement or
the Security Instrument or any other collateral, and Guarantor acknowledges that
other indulgences or forbearance may be granted under any or all of such
documents, all of which may be made, done or suffered without notice to, or
further consent of, Guarantor.

 

(d) Guarantor hereby waives the pleading of any statute of limitations as a
defense to the obligation hereunder.

 

Section 10. Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof,

 

6



--------------------------------------------------------------------------------

exceeds the amount permitted by law, (ii) the act of creating the Guaranteed
Obligations or any part thereof is ultra vires, (iii) the officers or
representatives executing the Note, the Security Instrument, the Loan Agreement
or the other Loan Documents or otherwise creating the Guaranteed Obligations
acted in excess of their authority, (iv) the Guaranteed Obligations violate
applicable usury laws, (v) the Borrower has valid defenses, claims or offsets
(whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (vi) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note, the Security
Instrument, the Loan Agreement or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether Borrower or any
other person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.

 

Section 11. Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.

 

Section 12. Cooperation. Guarantor acknowledges that Lender and its successors
and assigns may (i) sell this Guaranty, the Note and other Loan Documents to one
or more investors as a whole loan, (ii) participate the Loan secured by this
Guaranty to one or more investors, (iii) deposit this Guaranty, the Note and
other Loan Documents with a trust, which trust may sell certificates to
investors evidencing an ownership interest in the trust assets, or (iv)
otherwise sell the Loan or interest therein to investors (the transactions
referred to in clauses (i) through (iv) are hereinafter each referred to as a
“Secondary Market Transaction”). Guarantor shall cooperate with Lender in
effecting any such Secondary Market Transaction and shall cooperate to implement
all customary and reasonable requirements imposed by any Rating Agency or
potential investor involved in any Secondary Market Transaction. Guarantor shall
provide such information and documents relating to Guarantor as Lender may
reasonably request in connection with such Secondary Market Transaction. In
addition, Guarantor shall make available to Lender all information concerning
its business and operations that Lender may reasonably request. Lender shall be
permitted to share all such information with the investment banking firms (or
other potential investors), Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction. It is understood that the
information provided by Guarantor to Lender may ultimately be incorporated into
the offering documents for the Secondary Market Transaction and thus various
investors may also see some or all of the information. Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Guarantor in the form as
provided by Guarantor. Lender may publicize the existence of the Loan in
connection with its marketing for a Secondary Market Transaction or otherwise as
part of its business development.

 

7



--------------------------------------------------------------------------------

Section 13. Subordination of Certain Indebtedness.

 

(a) Subordination of All Guarantor Claims. As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations. Upon the occurrence of an Event of Default or the occurrence of an
event which would, with the giving of notice or the passage of time, or both,
constitute an Event of Default, Guarantor shall not receive or collect, directly
or indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.

 

(b) Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application against
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit against the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

 

(c) Payments Held in Trust. In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

 

(d) Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, Guarantor shall not (i) exercise or enforce any creditor’s
right it may have against

 

8



--------------------------------------------------------------------------------

Borrower, or (ii) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any liens,
mortgage, deeds of trust, security interests, collateral rights, judgments or
other encumbrances on assets of Borrower held by Guarantor.

 

Section 14. California State Specific Provisions

 

(a) Guarantor absolutely, unconditionally, knowingly, and expressly waives any
defense arising by reason of or deriving from any claim or defense based upon an
election of remedies by Lender including any defense based upon an election of
remedies by Lender under the provisions of the California Code of Civil
Procedure Sections 580a, 580b, 580d, and 726 or any similar law of California or
any other jurisdiction. Pursuant to California Civil Code Section 2856:

 

“Indemnitor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Indemnitor’s rights of subrogation and reimbursement against
Borrower by the operation of California Code of Civil Procedure Section 580(d)
or otherwise.”

 

Guarantor waives all rights and defenses that Guarantor may have because the
losses incurred by Lender are secured by real property. This means, among other
things:

 

(1) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower for the losses incurred by
Lender; and

 

(2) If Lender forecloses on any real property collateral pledged by Borrower for
the losses incurred by Lender: (a) the amount of the debt may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (b) Lender may collect from
Guarantor even if Lender, by foreclosing on the real property collateral pledged
by Borrower for the losses incurred by Lender, has destroyed any right Guarantor
may have to collect from Borrower.

 

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon California Code of Civil Procedure Sections 580a, 580b, 580d, or 726.

 

If any of the losses incurred by Lender at any time are secured by a mortgage or
deed of trust upon real property, Lender may elect, in its sole discretion, upon
a default with respect to such losses, to foreclose such mortgage or deed or
trust judicially or nonjudicially in any manner permitted by law, before or
after enforcing the Security Instrument, the Note or the Other Security
Documents, without diminishing or affecting the liability of Guarantor hereunder
except to the extent such Losses are repaid with the proceeds of such
foreclosure. Guarantor understands that (a) by virtue of the operation of
California’s anti-deficiency law applicable to nonjudicial foreclosures, an
election by Lender nonjudicially to foreclose such a mortgage or deed of trust
probably would have the effect of impairing or destroying rights of subrogation,

 

9



--------------------------------------------------------------------------------

reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties, and (b) absent the waiver given by Guarantor, such an
election would prevent Lender from enforcing the Security Instrument, the Note
or the Other Security Documents against Guarantor.

 

Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of the Security Instrument, the
Note or the Other Security Documents, Guarantor hereby WAIVES any right to
assert against Lender any defense to the enforcement of the Security Instrument,
the Note or the Other Security Documents, whether denominated “estoppel” or
otherwise, based on or arising from an election by Lender nonjudicially to
foreclose any such mortgage or deed of trust. Guarantor understands that the
effect of the foregoing waiver may be that Guarantor may have liability
hereunder for amounts with respect to which Guarantor may be left without rights
of subrogation, reimbursement, contribution, or indemnity against Borrower or
other guarantors or sureties. Guarantor also agrees that the “fair market value”
provisions of California Code of Civil Procedure Section 580a shall have no
applicability with respect to the determination of Guarantor’s liability under
the Security Instrument, the Note or the Other Security Documents.

 

(b) Guarantor hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation Guarantor has or may have as against
Borrower with respect to the Losses; (ii) any right to proceed against Borrower
or any other person or entity, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which Guarantor may now or hereafter have as
against Borrower with respect to the Losses; and (iii) any right to proceed or
seek recourse against or with respect to any property or asset of Borrower.

 

(c) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UN-CONDITIONALLY, AND EXPRESSLY WAIVES, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2799, 2808, 2809, 2810, 2814, 2815, 2819, 2820, 2821, 2822, 2825, 2839, 2845,
2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b,
580c, 580d, AND 726, AND CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE
CALIFORNIA CIVIL CODE.

 

Section 15. Miscellaneous.

 

(a) MARSHALING. GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALING OF BORROWER’S ASSETS OR TO CAUSE LENDER TO PROCEED AGAINST ANY OF THE
SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST BORROWER OR
TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER. GUARANTOR AGREES THAT ANY
PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND PAYABLE TEN (10)
DAYS AFTER DEMAND. EXCEPT AS PERMITTED PURSUANT TO SECTION 5 HEREOF, GUARANTOR
EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS
OF SUBROGATION) ACCORDED BY APPLICABLE LAW TO GUARANTOR.

 

10



--------------------------------------------------------------------------------

(b) Joint and Several Obligation. Any one of Borrower, Guarantor or any other
party liable upon or in respect of this Agreement or the Loan may be released
without affecting the liability of any party not so released.

 

(c) Further Assurances. Guarantor shall execute and acknowledge (or cause to be
executed and acknowledged) and deliver to Lender all documents, and take all
actions, reasonably required by Lender from time to time to confirm the rights
created or now or hereafter intended to be created under this Agreement, to
protect and further the validity and enforceability of this Agreement or
otherwise carry out the purposes of this Agreement.

 

(d) Notices. Any notice, election, request, demand, report or statement which by
any provision of this Agreement is required or permitted to be given or served
hereunder shall be in writing and shall be given or served by (i) hand delivery
against receipt, (ii) next day delivery by any nationally recognized overnight
courier service providing evidence of the date of delivery, (iii) certified mail
return receipt requested, postage prepaid or (iv) facsimile with receipt
confirmation and a confirmation copy sent in the manner provided in clauses (i),
(ii) or (iii). Any notice shall be addressed to the addresses set forth below or
to such other address as shall be designated by such party in a written notice
to the other party.

 

If to Guarantor:     

First States Investors 5200, LLC

c/o First States Group, L.P.

1725 The Fairway

Jenkintown, Pennsylvania 19046

       Attention:    Edward J. Matey Jr., Esq.        Telecopy No.:    (215)
887-9856        Confirmation No.:    (215) 887-2280 With a copy to:     

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

       Attention:    Patricia F. Brennan, Esq.        Telecopy No.:    (212)
309-6814        Confirmation No.:    (212) 309-6273 If to Lender:     

German American Capital Corporation

60 Wall Street, 10th Floor

New York New York 10005

       Attention:    Chris Tognola             and General Counsel       
Telecopy No.:    (212) 250-4542        Confirmation No.:    (212) 797-4487

 

11



--------------------------------------------------------------------------------

      

Bear Stearns Commercial Mortgage, Inc.

383 Madison Avenue

New York, New York 10179

       Attention:    J. Christopher Hoeffel        Telecopy No.:    (212)
272-7047        Confirmation No.:    (212) 272-7918 With a copy to:     

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, New York 10019

       Attention:    Brian Krisberg, Esq.        Telecopy No.:    (212) 839-5599
       Confirmation No.:    (212) 839-5300

 

All notices, elections, requests and demands required or permitted under this
Agreement shall be in the English language. All notices, elections, requests and
demands under this Agreement shall be effective and deemed received upon the
earliest of (i) the actual receipt of the same by personal delivery or
otherwise, (ii) one (1) Business Day after being deposited with a nationally
recognized overnight courier service as required above, (iii) three (3) Business
Days after being deposited in the United States mail as required above or (iv)
on the day sent if sent by facsimile with confirmation on or before 5:00 p.m.
New York time on any Business Day or on the next Business Day if so delivered
after 5:00 p.m. New York time or on any day other than a Business Day. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given as herein required shall be deemed to be
receipt of the notice, election, request, or demand sent.

 

(e) Entire Agreement. This Agreement constitutes the entire and final agreement
between Guarantor and Lender with respect to the subject matter hereof and may
only be changed, amended, modified or waived by an instrument in writing signed
by Guarantor and Lender.

 

(f) No Waiver. No waiver of any term or condition of this Agreement, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given. No delay on Lender’s
part in exercising any right, power or privilege under this Agreement or any
other Loan Document shall operate as a waiver of any privilege, power or right
hereunder.

 

(g) Successors and Assigns. This Agreement shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of Lender and its
successors and permitted assigns. Guarantor, without the prior written consent
of Lender in each instance, may assign, transfer or set over to another, in
whole or in part, all or any part of its benefits, rights, duties and
obligations hereunder, including, but not limited to, performance of and
compliance with conditions hereof, provided that such assignment shall not
release Guarantor of its obligations hereunder.

 

12



--------------------------------------------------------------------------------

(h) Captions. All paragraph, section, exhibit and schedule headings and captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Agreement.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
binding Agreement.

 

(j) Severability. The provisions of this Agreement are severable, and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this
Agreement.

 

(k) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CHOICE OF
LAW RULES. GUARANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR IN ANY FEDERAL COURT
LOCATED IN OR HAVING JURISDICTION OVER THE SOUTHERN DISTRICT OF NEW YORK AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON GUARANTOR IN THE MANNER AND AT THE
ADDRESS SPECIFIED FOR NOTICES IN THIS AGREEMENT. GUARANTOR HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

(l) JURY TRIAL WAIVER. GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF GUARANTOR OR LENDER WITH RESPECT TO THIS AGREEMENT (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND GUARANTOR HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. GUARANTOR
ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE
MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

 

13



--------------------------------------------------------------------------------

(m) Counterclaims and Other Actions. Guarantor hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Lender in connection with this Agreement, any and every right it may
have to (i) interpose any counterclaim therein (other than a counterclaim which
can only be asserted in the suit, action or proceeding brought by Lender on this
Agreement and cannot be maintained in a separate action) and (ii) have any such
suit, action or proceeding consolidated with any other or separate suit, action
or proceeding.

 

(n) Exculpated Parties. The Loan shall be fully recourse to Borrower and the
Guaranteed Obligations shall be fully recourse to Guarantor. Except as set forth
in this Agreement and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) any
Affiliate of Borrower, (ii) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower or any Affiliate of Borrower or (iii) any
direct or indirect partner, member, principal, officer, director, controlling
person, beneficiary, trustee, advisor, shareholder, employee, agent of any
Persons described in clauses (i) or (ii) above (collectively, the Exculpated
Parties) and none of the Exculpated Parties shall have any personal liability
(whether by suit deficiency judgment or otherwise) in respect of the
Obligations, this Agreement, the Note or any other Loan Document.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Recourse Obligations
as of the date first set forth above.

 

FIRST STATES GROUP, L.P., a Delaware limited partnership By:   First States
Group, LLC,     a Delaware limited liability company,     its General Partner  
        By:  

 

--------------------------------------------------------------------------------

          Name:   Sonya A. Huffman           Title:   Senior Vice President